Citation Nr: 9910168	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-23 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to service connection for 
peripheral neuropathy due to Agent Orange exposure.  The 
veteran submitted a notice of disagreement with that rating 
decision in July 1995.  In August 1995, he was provided with 
a statement of the case.  His substantive appeal was 
received, dated in June 1996.

The Board notes that the veteran requested a hearing before 
the Board in his June 1996 substantive appeal.  Subsequently, 
the veteran withdrew that request and indicated that he 
desired a local hearing on appeal before a VA hearing officer 
at the RO, which was scheduled for August 6, 1997.  
Notification of the scheduled hearing was sent to the veteran 
in a letter dated July 22, 1997.  The record indicates, in an 
August 1997 report of contact, that the veteran requested the 
cancellation of the scheduled hearing and requested that his 
appeal be forwarded to the Board.

It is further noted that the case was previously before the 
Board in October 1997 and was remanded to the RO for 
additional evidentiary development.  Following attempted 
compliance with the Board's directives on Remand, the RO 
continued the denial of the veteran's claim.  The veteran 
continued his appeal.  The case is now returned to the Board.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
within the period beginning on January 9, 1962 and ending on 
May 7, 1975, and, for the issue sought on appeal, is presumed 
to have been exposed during such service to an herbicide 
agent.

2.  Although there is medical evidence of record indicating 
that the veteran is currently diagnosed with peripheral 
neuropathy, the first diagnosis of record was in 1994, more 
than 24 years after the veteran's service; therefore, the 
veteran's diagnosed peripheral neuropathy is not 
presumptively recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  No medical evidence has been submitted to show that the 
veteran is suffering from peripheral neuropathy due to Agent 
Orange exposure in service.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for peripheral neuropathy due to Agent Orange 
exposure.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for peripheral neuropathy due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(a), (e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's DD Form 214 reveals that he served 
in Vietnam as he was the recipient of a Vietnam Service Medal 
and Vietnam Campaign Medal.  A careful review of the 
veteran's service medical records also reveals that they are 
entirely negative for any evidence pertaining to the 
veteran's claimed peripheral neuropathy due to Agent Orange 
exposure.  On separation examination in March 1970, the 
veteran had no pertinent complaints and all pertinent 
findings were normal.

The veteran's initial claim seeking service connection for 
peripheral neuropathy due to Agent Orange exposure was 
received in January 1995.  A statement from the veteran, 
submitted with his claim and dated in December 1994, reported 
that he had worked as a truck driver in Vietnam and that he 
had begun to experience a gradual loss of feeling in his feet 
and lower legs "in recent years".  The veteran went on to 
state that he was first diagnosed with a neuropathy disorder 
in October 1994, by a Dr. Goodman.  The veteran reported that 
he believed his neuropathy was related to his tour of duty in 
Vietnam.

Also received with the veteran's claim was a statement form 
his wife, dated in January 1995.  She reported that she had 
known the veteran since 1982 and he had been physically 
active with no problems until about five years earlier, when 
he began having difficulty walking.  She further stated that 
he began having increasing difficulty with tripping and with 
walking until 1994, when he finally sought medical advice for 
his condition.

Also received in January 1995, was a private electromyograph 
report signed by E. Cupler, M.D., and dated in October 1994.  
The electromyograph report noted an impression of a severe 
sensory and motor axonal polyneuropathy involving the lower 
extremities bilaterally.

Subsequently received was the neurologic evaluation of the 
veteran by S. Goodman, M.D., dated in October 1994.  This 
evaluation reported the veteran being an electrician by trade 
and reported a significant medical history that the veteran 
had been a heavy drinker of alcohol, especially from 1968 to 
1970, and until one year ago he would drink heavily on 
weekends, to include Friday, Saturday and Sunday.  It was 
reported that he drank up to 24 beers a day and would stop 
only if he was not feeling well on Monday morning.  The 
assessment was a severe peripheral axonal polyneuropathy with 
sensory and motor involvement, the etiology of which was 
probably secondary to the use and abuse of alcohol.  It was 
also noted that his brothers and father had thin legs, and 
this musculature atrophy in family members was stated to be 
of interest.  Dr. Goodman commented that one may need to 
consider a hereditary neuropathy such as Charcot-Marie-Tooth 
disease.  The veteran was strongly advised to abstain from 
all alcoholic beverages.

Received in March 1995 was an undated evaluation of the 
veteran performed by W. Akthar, M.D.  The history recorded by 
Dr. Akthar concerning the veteran's use of alcohol was 
essentially the same as that reported by Dr. Goodman.  The 
report indicated that the veteran was diagnosed with severe 
peripheral neuropathy of the lower extremities, the etiology 
of which was probably related to past alcohol abuse.  It was 
also noted that the veteran had requested a complete blood 
work-up and also felt that he might have been exposed to 
Agent Orange during past military service.

A second report was subsequently received from Dr. Goodman, 
dated in July 1995, which stated that it is frequently 
difficult to give an exact etiologic cause for neuropathic 
problems.  It was noted that the veteran's history of alcohol 
abuse was certainly for consideration in relation to his 
diagnosis.  However, it was also noted that he had a history 
of Agent Orange exposure.  Dr. Goodman stated this potential 
cause for neuropathies should be considered and excluded and 
that if further testing is available it should be obtained.

Pursuant to the Board's October 1997 remand, the RO sent the 
veteran a letter, in November 1997, requesting that he assist 
attempts to obtain any medical records supporting his claim.  
The record indicates that the veteran did not reply to this 
request.  The RO also scheduled the veteran for a VA 
examination in January 1998, but the veteran failed to 
report.  In a letter from the veteran to the RO, received in 
September 1998, the veteran indicated that he had no 
intention of taking any more time off from work to submit to 
any further tests and that he had previously signed all 
necessary releases for his private medical records.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for peripheral neuropathy as 
due to Agent Orange exposure.  The veteran has made no 
contentions that his peripheral neuropathy disorder arose 
during his service or within one year thereof.  Instead, the 
veteran has acknowledged on multiple occasions that his 
peripheral neuropathy was first diagnosed in 1994, however, 
it is argued that it is due to his Agent Orange exposure in 
service.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has recently been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court recently declined to review the 
case.  Epps v. West, 118 S.Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for 
peripheral neuropathy as due to Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  In addition, certain diseases, 
when manifest to a degree of 10 percent or more within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The regulation, further, specifically defines the term 
"acute and subacute peripheral neuropathy" to mean a 
transient neuropathy which appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam and is 
entitled to a presumption of exposure to herbicide agents.  
The Board further notes that the medical record indicates the 
veteran has been diagnosed with peripheral neuropathy.  
However, the Board notes that the veteran himself has 
acknowledged that the first medical evidence of record 
indicating a diagnosis of this disorder was in 1994, more 
than 24 years after his service.  The veteran had no 
pertinent complaints on separation from service, and service 
medical records are entirely negative for any findings 
pertinent to peripheral neuropathy.  There is simply no 
medical evidence of record indicating a diagnosis of 
peripheral neuropathy prior to 1994.  Therefore, the 
veteran's neuropathy is not of the type contemplated by the 
Agent Orange regulations, as it did not arise within one year 
of exposure and resolve within two years of the date of 
onset.  There is no medical evidence of record to indicate 
that the veteran was diagnosed with acute and subacute 
peripheral neuropathy manifest to a degree of 10 percent or 
more within one year of service, as would be required under 
38 C.F.R. § 3.307(a)(6)(ii).  Accordingly, the Board finds 
that the veteran is not entitled to any presumption that this 
disorder is etiologically related to exposure to herbicide 
agents used in Vietnam.

Furthermore, having carefully reviewed the entire record, the 
Board finds that there is no medical evidence of record 
suggesting a connection between the veteran's presumed Agent 
Orange exposure and his currently diagnosed peripheral 
neuropathy.  In this regard, the Board notes that both the 
October 1994 report from Dr. Goodman and the undated report 
from Dr. Akthar indicated that the veteran's peripheral 
neuropathy was probably or most likely due to alcohol abuse.  
Dr. Goodman's report also pointed to hereditary neuropathy as 
a possible consideration.  Neither Dr. Goodman nor Dr. 
Akthar, nor any private physician identified by the veteran, 
identified Agent Orange as an etiological source of the 
veteran's peripheral neuropathy.  Accordingly, the Board 
finds that not only do the private medical records submitted 
fail to support the veteran's contentions, they actually tend 
to rebut his contentions as they indicate alcohol abuse as 
the most likely cause of the veteran's disorder.

The Board has also carefully considered the July 1995 opinion 
from Dr. Goodman which noted the history of Agent Orange 
exposure and requested the consideration of this factor and 
further testing to include or exclude the factor.  However, 
the Board notes that this opinion constituted no more than a 
statement of a possible relationship to Agent Orange which 
should be more closely examined.  The Board further notes its 
October 1997 remand of this case was precisely so that the 
veteran could undergo further examination, but the veteran 
clearly expressed his unwillingness to report for any further 
examination making such inquiry impossible.  In any case, 
such a speculative medical opinion as the July 1995 report 
from Dr. Goodwin does not make the claim well-grounded.  See 
Obert v. Brown, 5 Vet. App. 30 (1993), See also Bloom v. 
West, No. 97-1463 (U.S. Vet. App. Feb. 10, 1999).

The Board further notes in this regard that after reviewing 
approximately 6,420 abstracts and scientific or medical 
articles and selecting approximately 230 epidemiological 
studies for detailed analysis, consulting with outside 
experts, and conducting public hearings, the National Academy 
of Sciences issued a report entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam" on 
July 27, 1993.  Based upon that report, the Secretary of 
Veterans Affairs determined that there was no positive 
association between AO exposure and a number of specific 
diseases, including chronic peripheral neuropathy.  Effective 
November 7, 1996, VA determined that a presumption of service 
connection was warranted for acute and subacute peripheral 
neuropathy in Vietnam veterans with a history of AO exposure, 
subject to the requirement that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  As previously 
noted, the VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not appropriate 
for any condition for which the Secretary has not determined 
that a presumption of service connection is warranted.  59 
Fed. Reg. 341 (1994).

Therefore, the Board finds the medical record does not 
support the veteran's contention that there was a connection 
between his peripheral neuropathy and his presumed herbicide 
agents exposure.

Inasmuch as the veteran is offering his own medical opinion 
and diagnoses, the Board notes that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has provided 
competent medical evidence that he was diagnosed with 
peripheral neuropathy many years after his service.  The 
veteran is also entitled to a presumption of exposure to 
herbicide agents.  However, there is no medical evidence that 
the veteran's diagnosed disorder is etiologically related to 
exposure to herbicide agents in service.  As such evidence 
has not been presented here, the veteran has not submitted a 
well-grounded claim of service connection.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  In 
this regard, the Board notes that the veteran has been placed 
on notice by letters from the RO, as well as by the Board's 
own October 1997 Remand, that he should provide any further 
medical records in support of his claim.  The veteran 
indicated in his September 1998 statement, that there were no 
further medical records to provide.  Furthermore, the veteran 
was provided with an opportunity to report for a VA 
examination and he failed to report and subsequently 
expressed his unwillingness to report for any future 
examinations.  In this regard, the Board emphasizes that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the veteran's failure to reply to the RO's 
request for information and his failure to report for a 
scheduled examination, the Board concludes that any further 
remand for this purpose would only result in an unnecessary 
and unwarranted delay in the resolution of the veteran's 
claim.

In conclusion, the veteran has not informed VA of the 
existence of any available evidence that would render his 
claim well grounded.  He has not contended that any further 
relevant records exist.  The Board therefore finds that no 
further action is warranted relative to the development of 
the appellant's claim, based upon the information currently 
of record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.

ORDER

Service connection for peripheral neuropathy due to Agent 
Orange exposure is denied, since a well-grounded claim has 
not been presented.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 


